DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objection is withdrawn.
35 USC 112 1st Rejection is withdrawn.

Response to Arguments 
Applicant's arguments filed 5/26/2022 have been fully considered but they are not persuasive. 
Applicant argues

    PNG
    media_image1.png
    278
    636
    media_image1.png
    Greyscale

	Examiner’s Response
	This still doesn’t solve the problem.    What is this angle refer to?  The claim states angle between the camera and first point cloud.  First the camera is in the physical world, while the point cloud is a data abstraction. This is not a possibility.   Let’s assume that the “camera” represents an orthogonal direction to the object.  This is still a straight line.  There is no angle.  
Additionally, Selecting any point of the point cloud as the rotating point, doesn’t illustrate how much to rotate.  It is not clear where this explanation discuss this explanation. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-14, 17-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1  recites “interpolating the 2D image according to a distance between a camera and a first point cloud of the plurality of point clouds” and ” wherein the 2D image is interpolated according to the distance between the camera and the object in the real space;”.   These two statements appear to contradict each other. The Examiner recommends 
“interpolating the 2D image according to a distance,  wherein the distance is between a camera used to acquire the 3D image and an object” and removing the above “wherein” clause.
Paragraph 22 states “when the distance between the vehicle and the shooting place, camera or user is too long, the generated point clouds of the 3D image are sparse”, “Thus, in step 108, the vehicle detection method 10 interpolates the 2D image generated in step 106 according to the distance between a camera and the point cloud.” And “a point clouds PC1 is too sparse to be recognized for the vehicle detection, and a point clouds PC2 is generated based on step 108” discloses a distance between an object (vehicle) and the camera.  A POSITA recognizes that a LIDAR system (camera) has an inherent problem that when objects are further away it causes sparse data, which interpolation is a known solution for such a problem.  
Claim 1  recites “wherein the 3D image is rotated according to an angle between the camera and the first point cloud of the plurality of point clouds and the 3D image is mapped onto the 2D image by flattening.”.  Paragraph 21 states “the 3D image is rotated according to an angle and a distance between a camera and a first point cloud of the object-candidate point clouds and is mapped onto the 2D image by flattening.”  While there is explicit support for this limitation, it is unclear what this means.  Even if we assume that “the first point cloud of the plurality of point clouds” is a translation error and should be “the object”.  We are still left with 2 points (camera position and point on object position).  There is no angle.  
Applicant’s explanation “In other words, any point cloud of the point clouds corresponding to the object may be selected as a rotating point, the distance and the angle between the selected point cloud of the point clouds and the camera may be determined accordingly.” Is not supported by the original disclosure nor is it supported by the amended claim.  Even if it was supported, it does not explain how this operates.  In other words how much are your rotating the 3-d image?  How are you using the distance?  What is the angle?  The Examiner does not see any reasonable path forward with this limitation.
Claim 10 is rejected under similar grounds as claim 1.
Claims 2-5,8-9,11-14-17-18  are rejected as dependent upon a rejected claim and failing to cure the deficiencies of said rejected claim.

No Prior Art reads on claims 1-5, 8-14, 17-18, in particular the rotating step.   All other limitation would be taught as shown in the Office Action dated 9/22/2021. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/               Primary Examiner, Art Unit 2662